DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 2, 3, 5, and 8 – 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nieuwland (US Publication Number 2008/0288844) in view of Yoon et al. (US Publication Number 2009/0019344, hereinafter “Yoon”).

4.	As per claim 2, Nieuwland teaches a method comprising: controlling a switching assembly of a memory device, the switching assembly coupled (figure 2, plurality of channels coupled to a plurality of outputs via switch) to at least first and second memory 
Nieuwland does not explicitly teach one or more additional channels including at least one data bit inversion (DBI) channel; and in response to determining that at least one of the data channels of the first memory channel is faulty, rerouting a data signal of the faulty data channel to a DBI channel.  
However, Yoon teaches one or more additional channels including at least one data bit inversion (DBI) channel (paragraph 24); and in response to determining that at least one of the data channels of the first memory channel is faulty (paragraph 48), rerouting a data signal of the faulty data channel to a DBI channel (paragraphs 48 – 50).   	
Nieuwland and Yoon are analogous art because they are from the same field of endeavor of data channel handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Nieuwland and Yoon before him or her, to modify the fault handling of Nieuwland to include the DBI fault handling of Yoon because it would allow for enhanced data integrity in the system.
One of ordinary skill would be motivated to make such modification in order to enhance efficiency of data along a bus (paragraphs 5).  Therefore, it would have been obvious to combine Yoon with Nieuwland to obtain the invention as specified in the instant claims.


6.	Nieuwland modified by the teachings of Yoon as seen in claim 2 above, as per claim 5, Nieuwland teaches a method, wherein each memory channel comprises 16 respective data channels for the respective word of data (figure 2, channel allocation seen).  

7.	Nieuwland modified by the teachings of Yoon as seen in claim 2 above, as per claim 8, Nieuwland teaches a method, further comprising: encoding data of a first word to be transmitted through the first memory channel; and encoding data of the second word to be transmitted through the second memory channel (paragraphs 8 – 10).  

8.	Nieuwland modified by the teachings of Yoon as seen in claim 2 above, as per claim 9, Nieuwland teaches a method, wherein the encoding is different for the first word than for the second word (paragraph 9).  

9.	Nieuwland modified by the teachings of Yoon as seen in claim 2 above, as per claim 10, Yoon teaches a method, wherein the encoding of the first and second words is determined in response to a DBI Inversion algorithm (DBI handling, paragraph 24).  

.  

11.	Claims 12 – 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nieuwland in view of Yoon in view of Akram et al (US Patent Number 7,300,857, hereinafter “Akram”). 

12.	As per claim 12, Nieuwland teaches a stacked memory device, comprising: a logic circuit comprising data channel remapping circuitry; wherein the data include further include additional data channels (figure 2, plurality of channels such as d0, d1, coupled to a plurality of outputs such as out0, out1, via a switch mux0, mux1); and wherein the data channel remapping circuitry is operable to map one or more of the additional data channels to function as either, a replacement (d0, or c0, page 1, paragraph 11) data channel in place of a faulty data channel (figure 2, fault tolerant bus), or a channel carrying a signal identifying whether data transmitted on a first group of data channels is inverted channel (figure 2, fault tolerant bus, dual-rail, comprising a normal data signal, d0 and a copy of signal c0 a spare channel as during normal operation it does not carry the data load, page 1, paragraphs 8 and 12).  
	Nieuwland does not explicitly disclose:
DBI encoding circuitry and a DBI indicator channel; and 

However, Yoon teaches DBI encoding circuitry (paragraph 24) and a DBI indicator channel (paragraphs 48 – 50).   	
Nieuwland and Yoon are analogous art because they are from the same field of endeavor of data channel handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Nieuwland and Yoon before him or her, to modify the fault handling of Nieuwland to include the DBI fault handling of Yoon because it would allow for enhanced data integrity in the system.
One of ordinary skill would be motivated to make such modification in order to enhance efficiency of data along a bus (paragraphs 5).  Therefore, it would have been obvious to combine Yoon with Nieuwland to obtain the invention as specified in the instant claims.
Nieuwland/Yoon does not explicitly disclose multiple stacked memory devices stacked with the logic circuit, the logic circuit and the multiple stacked memory devices interconnected with one another by through wafer interconnects (TWIs), to communicate multiple data, address, and control signals through respective channels from a bus to one or more of the stacked memory devices.
However, Akram teaches multiple stacked memory devices stacked with the logic circuit, the logic circuit and the multiple stacked memory devices (figure 7, stackable 

Nieuwland and Yoon/Akram are analogous art because they are from the same field of endeavor of data channel handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Nieuwland/Yoon and Akram before him or her, to modify the memory structure of Nieuwland/Yoon to include the stackable structure of Akram because it would allow for enhanced data integrity in the system.
One of ordinary skill would be motivated to make such modification in order to enhance data integrity (column 1, background).  Therefore, it would have been obvious to combine Akram/Yoon with Nieuwland to obtain the invention as specified in the instant claims.

13.	Nieuwland modified by the teachings of Yoon/Akram as seen in claim 12 above, as per claims 13 and 14, Yoon teaches a device wherein the first group of data channels is configured to carry a word of data (figure 2), wherein the first group of data channels includes 16 data channels (channel seen from 100 and 200, figure 2).  

.  

Allowable Subject Matter
15.	Claims 16 – 20 are allowed.
Claims 4, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
16.	Applicant's arguments filed 11/21/21 have been fully considered but they are not persuasive. Applicant argues A) Nieuwland does not teach spare channels and remapping circuitry and B) Young does not teach a DBI channel.
With respect to argument A, the Examiner respectfully disagrees.  The Applicant has cited a BPAI decision related to a parent case regarding teachings of a spare channel.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., spare channel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Young is relied upon for the teachings of DBI in light of the claim features taught by Nieuwland. 

Conclusion
17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





                                                                                                                                                                                                        AH

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184